          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 BRIAN W. COLLISTER,                                §
                 Plaintiff,                         §
 V.                                                 §     1:19-CV-000350-DAE-ML
                                                    §
 KXAN-TV, NEXSTAR MEDIA                             §
 GROUP, INC.,                                       §
 CHAD CROSS, INDIVIDUALLY,                          §
 ERIC LASSBERG, INDIVIDUALLY,                       §
 AND CATHERINE STONE,                               §
 INDIVIDUALLY,                                      §
                  Defendants.

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE DAVID EZRA
UNITED STATES DISTRICT JUDGE:

         Before the court are Plaintiff’s Motion to Disqualify Counsel (Dkt. #10), Defendants’

Motion to Confirm Arbitration Award (Dkt. #16), Plaintiff’s Motion to Compel Discovery (Dkt.

#19), and Defendants’ Motion for a Protective Order (Dkt. #28). After reviewing the pleadings,

the relevant case law, and the entire case file, the undersigned determines this court lacks subject-

matter jurisdiction over Plaintiff’s suit and issues the following Report and Recommendation to

the District Court.

    I.      BACKGROUND

         Proceeding pro se, Plaintiff Brian Collister (“Plaintiff”) filed this lawsuit against KXAN-

TV and the other listed defendants (collectively, “KXAN-TV Defendants”)1 to vacate an

arbitration award.




    1
     Catherine Stone was not served with process and is thus not a party to this suit. Therefore, “KXAN-TV
Defendants” includes only KXAN-TV, Nexstar Media Group, Inc., Chad Cross, and Eric Lassberg.

                                                      1
          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 2 of 12




         Plaintiff is an investigative reporter formerly employed by KXAN-TV pursuant to the

terms of a “Performer Employment Agreement.” Dkt. #16 at 1-2. Upon his termination, Plaintiff

sought recovery against KXAN-TV and Eric Lassberg for “failure to make reasonable

accommodations under the Americans with Disabilities Act [“ADA”], . . . retaliatory discharge

and breach of employment contract.” 2 Dkt. #3-2 at 74. Pursuant to a binding arbitration clause in

Plaintiff’s Performer Employment Agreement, Dkt. #16-2 at 2, Plaintiff’s claims were arbitrated

in an evidentiary arbitration hearing held from November 12 through November 16, 2018, before

selected arbitrator Catherine Stone. Dkt. #3-2 at 75. On February 1, 2019, arbitrator Stone rendered

her Final Arbitration Award (“Award”), denying Plaintiff relief, ruling for KXAN-TV and Eric

Lassberg on all grounds, and finding that Plaintiff’s claims under the ADA, for retaliatory

discharge, and for breach of employment contract were “without legal or factual support.” Dkt.

#3-1 at 35.

         On March 13, 2019, Plaintiff filed his Amended Petition and Motion to Vacate Arbitration

Award with the 345th Judicial District Court of Travis County, Texas. Dkt. #3-2 at 74. On March

25, 2019, KXAN-TV Defendants removed the case to this court based on federal question

jurisdiction. Dkt. #1 at 1, 2. Plaintiff did not challenge removal nor jurisdiction. Several motions

were referred to the undersigned. However, review of the relevant law raised questions regarding

this court’s subject matter jurisdiction. As a result, the undersigned ordered both parties to brief

the issue of subject-matter jurisdiction. To that effect, KXAN-TV Defendants filed Defendants’

Statement Regarding Jurisdiction, Dkt. #31, and Plaintiff filed Plaintiff’s Response, Dkt. #32.




     2
       Plaintiff arbitrated against only Defendants Eric Lassberg and KXAN-TV. Dkt. #3-1 at 29. In this case to vacate
the arbitration award, Plaintiff has added Defendants Nexstar Media Group, Inc., Chad Cross, and Catherine Stone.
Dkt. #3-2 at 74 (Amended Petition and Motion to Vacate Arbitration Award). Nexstar is the parent company of
KXAN-TV. Id. Chad Cross is the news director of KXAN-TV. Dkt. #10 at 9. Catherine Stone, the arbitrator in the
underlying arbitration, was not served with process and is thus not a proper party to this case.

                                                            2
           Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 3 of 12




          Upon review of the record, this court raises sua sponte that it lacks subject matter

jurisdiction in this case.

    II.      SUBJECT-MATTER JURISDICTION

                  A. Applicable Law

          “Federal courts are courts of limited jurisdiction, and absent jurisdiction conferred by

statute, lack the power to adjudicate claims.” Stockman v. Fed. Election Comm’n, 138 F.3d 144,

151 (5th Cir. 1988). Accordingly, courts are obligated under 28 U.S.C. § 1447(c) to remand a case

“[i]f at any time before final judgment it appears that the district court lacks subject matter

jurisdiction[.]” 28 U.S.C. § 1447(c) (emphasis added). Even when parties fail to challenge the

existence of jurisdiction themselves, the court “must notice its own lack of subject matter

jurisdiction sua sponte, if necessary.” TruGreen Landcare, L.L.C. v. Scott, 512 F. Supp. 2d 613,

618 (N.D. Tex. 2007); see also Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (holding that when

considering subject matter jurisdiction, “courts are obligated to consider sua sponte issues that the

parties have disclaimed or have not presented”); Tex. Div., Sons of Confederate Veterans v.

Vandergift, 759 F.3d 388, 392 (5th Cir. 2014) (“Neither party has argued that this court lacks

jurisdiction, but federal courts have a duty to consider their subject matter jurisdiction sua

sponte.”), rev’d on other grounds, 135 S. Ct. 2236 (2015).

          In the absence of diversity jurisdiction,3 federal question jurisdiction is required for

removal. Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (citing 28 U.S.C. § 1441(a)).

District courts have “original jurisdiction of all civil actions arising under the Constitution, laws,



     3
       KXAN-TV Defendants removed under federal question jurisdiction. Dkt. #1. They cannot establish diversity
jurisdiction because Plaintiff pleaded that both he and all but one defendant are residents of Texas. Dkt. #3-2 at 74-
75; see McLaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004); Getty Oil Corp. v. Ins. Co. of North
America, 841 F.2d 1254, 1258 (5th Cir. 1988) (28 U.S.C. § 1332 requires complete diversity of citizenship, that is, a
district court cannot exercise jurisdiction if any plaintiff shares the same citizenship as any defendant).


                                                            3
         Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 4 of 12




or treaties of the Unites States.” 28 U.S.C. § 1331. Consequently, a case may be removed from

state court to federal court when a plaintiff’s complaint alleges a claim “arising under” federal law.

See 28 U.S.C. § 1441; Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003). Generally, “[t]he

presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint

rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 392. In making

such a determination, courts “consider the claims in the state court petition as they existed at the

time of removal.” Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

The court “must presume that a suit lies outside [its] limited jurisdiction,” Howery v. Allstate Ins.

Co., 243 F.3d 912, 916 (5th Cir. 2001), and “[a]ny ambiguities are construed against removal and

in favor of remand to state court.” Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir.

2013) (citing Manguno, 276 F.3d at 723). “The party seeking to remove bears the burden of

showing that federal jurisdiction exists and that removal was proper.” Mumfrey, 719 F.3d at 397.

               B. Analysis

                       1.      Jurisdiction under the well-pleaded complaint rule

       KXAN-TV Defendants argue that the well-pleaded complaint rule is satisfied because

“[t]he ‘case’ as pled in Plaintiff’s Petition and incorporated Final Award involves claims under the

ADA and FMLA,” which Plaintiff seeks to vacate under the FAA and “asks to litigate in court.”

Dkt. #31 at 1-2. Properly noting that Plaintiff’s Amended Petition and Motion to Vacate

Arbitration Award (“Complaint”) is the operative pleading for this inquiry, KXAN-TV Defendants

further argue that the undersigned should view Plaintiff’s Motion for Disqualification of Opposing

Counsel, Dkt. #10, a motion filed so that counsel may be called as a witness in this case, as




                                                    4
           Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 5 of 12




evidence that this “is not a typical motion to vacate an arbitration award – [Plaintiff] has filed a

lawsuit seeking to litigate his [federal] claims in court.” Dkt. #31 at 2.

         As demonstrated by the title of Plaintiff’s Complaint and his Prayer for Relief, the objective

of Plaintiff’s suit is for the “[c]ourt [to] enter an order vacating the arbitrator’s award and granting

it [sic] such other and further relief at law or in equity to which it may be entitled.” Dkt. #3-2 at

74, 83. Plaintiff’s Complaint contains three bases for vacating the Award: (1) he was not afforded

an opportunity to cross-examine a witness, id. at 76; (2) the arbitrator refused to hear evidence

material to the controversy, id. at 79; and (3) “[t]he Arbitrator allowed the award to be obtained

by corruption, fraud, or other undue means,” id. at 80. Each of Plaintiff’s claims is derived almost

verbatim from the text of the Texas Arbitration Act (“TAA”), Federal Arbitration Act (“FAA”),

or the Administrative Dispute Resolution Act (“ADRA”).4 TEX. CIV. PRAC. & REM. CODE. §

171.047; 9 U.S.C. § 10; 5 U.S.C. § 579; Dkt. #3-2 at 75-76, 78. Outside these statutes – the TAA,

FAA, and ADRA5 – Plaintiff’s Complaint does not cite nor seek relief under any other body of

law. See Dkt. #3-2. Accordingly, as summarized in Plaintiff’s Prayer for Relief, this suit brought

by pro se Plaintiff is a suit to vacate the Award under the FAA and TAA.




    4
        Concerning the first basis, Plaintiff’s Complaint states “[t]he Federal Arbitration Act 5 U.S. Code § 579
(Arbitration proceedings) also requires all of the parties to [sic] arbitration are entitled to be heard, to present evidence
material to the controversy, and to cross-examine witnesses appearing at the hearing.” Dkt. #3-2 at 78. However, title
5 of the U.S.C. is not the FAA, but the Administrative Dispute Resolution Act (“ADRA”). See 5 U.S.C. § 571, et seq.
The ADRA applies only to agencies and administrative programs using alternative dispute resolutions, see 5 U.S.C. §
572, and is therefore not applicable to this case.
      Plaintiff’s first claim, “[t]he Arbitrator violated Plaintiff’s right to cross-examine key witness,” Dkt. #3-2 at 76,
is strikingly similar to section 579 of the ADRA, which reads “[t]he parties to the arbitration are entitled . . . to cross-
examine witnesses appearing at the hearing.” 5 U.S.C. § 579. Plaintiff’s second claim, “[t]he Arbitrator refused to
hear evidence material to the controversy,” is similar to section 10 of the FAA that allows a district court to vacate an
arbitration award “where the arbitrators were guilty of misconduct . . . in refusing to hear evidence pertinent and
material to the controversy….” 9 U.S.C. § 10. Plaintiff’s third and final claim, “[t]he Arbitrator allowed the award to
be obtained by corruption, fraud, or other undue means,” is nearly identical to the FAA provision allowing an award
to be vacated “where the award was procured by corruption, fraud, or undue means….” Id.
      5
        The ADRA is improperly cited and not applicable to this suit.

                                                                5
          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 6 of 12




         KXAN-TV Defendants first argue that federal question jurisdiction is present under the

well-pleaded complaint rule because Plaintiff seeks to vacate the Award under the FAA. “[I]t is

well established that the FAA is not an independent grant of federal jurisdiction.” Smith v. Rush

Retail Centers, Inc., 360 F.3d 504, 505 (5th Cir. 2004); see also Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 25 n.32 (1983) (“The Arbitration Act is something of an

anomaly in the field of federal-court jurisdiction. . . . [I]t does not create any independent federal

question jurisdiction . . . .”). Therefore, the FAA cannot be a basis for federal question jurisdiction

and “there must be . . . some other independent basis for federal jurisdiction before the order can

issue.” Moses H. Cone Mem’l Hosp., 460 U.S. at 25 n.32.

         KXAN-TV Defendants next argue federal question jurisdiction is present because Plaintiff

seeks to relitigate his ADA and FMLA6 arbitration claims before “this court.” Dkt. #31 at 2. In

support, KXAN-TV Defendants contend that the Complaint’s Introduction defines Plaintiff’s

claims as claims based on the ADA and Plaintiff’s Prayer asks the court for permission to bring

these “claims in this Court.” Dkt. #31 at 1-2. However, as stated above, Plaintiff’s well-pleaded

complaint only pleads that he seeks to have the Award, and possibly the Arbitration Clause itself,

vacated under the TAA and FAA. First, the relevant part of the Prayer KXAN-TV Defendants cite

to states that Plaintiff seeks the following relief:

                  Including, but not limited to voiding the arbitration clause in Plaintiff’s
         employment contract which evidence will show was obtained by fraud and allowing
         Plaintiff to pursue relief in the courts as allowed by the accompanying right to sue
         letter issued by the Texas Workforce Commission. (Exhibit L)




    6
      In the Award, the arbitrator acknowledged that Plaintiff’s Demand for Arbitration only explicitly stated a claim
under the ADA. Dkt. #3-1 at 30. However, the arbitrator continued that because both parties presented evidence on
additional claims during the hearing, including an FMLA retaliatory discharge claim, she would “consider[] each of
these claims.” Id. at 30, 33.

                                                            6
          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 7 of 12




Dkt. #3-2 at 83 (emphasis added). The “courts” Plaintiff wishes to relitigate in if the arbitration

clause is vacated, as shown in the letter issued by the Texas Workforce Commission, are state

courts.7 Accordingly, Plaintiff’s pleadings do not seek to re-litigate federal claims in this court or

in this proceeding. Second, the Introduction cited by KXAN-TV Defendants recaps the

arbitration’s underlying subject,8 it does not introduce nor define Plaintiff’s claims for this suit.

Dkt. #3-2 at 74. Plaintiff first states his current claims in the section immediately preceding the

Introduction, where he articulates his three grounds for vacating the Award under the FAA and

TAA. Id.

         In support of federal question jurisdiction, KXAN-TV Defendants also refer the court to

Plaintiff’s assertion that “federal statutes” were violated during arbitration. Dkt. #31 at 1. The

passage of Plaintiff’s Complaint cited by KXAN-TV Defendants states, “[t]he arbitrator’s failure

to allow Plaintiff to cross-examine this crucial witness, and to allow her testimony to go

unchallenged, violated state, federal statutes and arbitration rules, thus impairing the ‘fundamental

fairness’ of the proceeding.” Dkt. #3-2 at 79. This assertion ends a passage citing only the FAA,

TAA, arbitration rules and regulations, 9 and the inapplicable ADRA. There is no other mention or

allusion to any other federal laws, including the ADA or FMLA. The only “federal statute[]”

properly pleaded by pro se Plaintiff is the FAA, and the FAA is not an independent basis of subject-

matter jurisdiction.

         KXAN-TV Defendants last contend that Plaintiff’s Motion to Disqualify opposing counsel

shows that Plaintiff is again trying to litigate his arbitrated ADA and FMLA claims in this court.


    7
      The Texas Workforce Commission letter states that “this notice is to advise [Plaintiff] of your right to bring a
private civil action in state court in the above-referenced case.” Dkt. #3-1 at 75 (emphasis added).
    8
      “The fundamental issues before the arbitrator in CASE NO. 01-17-0007-4347 were Defendant’s failure to make
reasonable accommodations under the Americans with Disabilities Act, allegations of retaliatory discharge and breach
of employment contract.” Dkt. #3-2 at 74.
    9
      Plaintiff cites and quotes the American Arbitration Association’s Employment Arbitration Rules and Mediation
Procedures, rules and guidelines promulgated by the AAA, not federal laws.

                                                            7
             Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 8 of 12




Forgoing the fact that the motion was filed after this case was removed, Plaintiff contends that

opposing counsel, William Davis, should be disqualified because:

           Davis was overheard, and unintentionally recorded, by Plaintiff on December 15,
           2017 orchestrating and perpetrating the “corruption, fraud, or undue means”
           activity which permits this Court to vacate the arbitrator’s award in this matter as
           stated in the Federal Arbitration Act (9 U.S.C. § 10) as outlined in Plaintiff’s
           original petition.

Dkt. #10 at 1 (emphasis added). This quote illustrates that Plaintiff does not seek to “call defense

counsel as a witness at trial in this Court” for the purpose of relitigating his ADA or FMLA claims,

but instead to vacate the Award under the FAA.10 See Dkt. #31 at 2. Accordingly, the case as

pleaded does not ask this court to relitigate the matters settled in arbitration; it asks the court only

to vacate the Award. In other words, Plaintiff’s Complaint does not arise under any federal laws

other than the FAA.

           The court notes and rejects Defendants’ request that this court look to Plaintiff’s Requests

for Production as “other papers” establishing federal question jurisdiction. The Fifth Circuit has

explained that where the original complaint presents no grounds for removal, under 28 U.S.C. §

1446(b) “the defendant has 30 days after it receives a copy of ‘other paper[s] from which it may

first be ascertained’ that the case is or has become removeable” to remove the case. S.W.S.

Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996) (citing 28 U.S.C. § 1446(b)).

Accordingly, other papers for the purposes of this inquiry cannot be filed after removal. See Addo

v. Globe Life & Acc. Ins. Co., 230 F.3d 759, 761 (5th Cir. 2000) (one issue before the court being

whether the defendant “removed within thirty days after receiving that [other] paper”) (emphasis

added). Here, the other papers KXAN-TV Defendants rely upon are Plaintiff’s Requests for




    10
         As stated, the FAA cannot provide a basis for federal question jurisdiction. Smith, 360 F.3d at 505.

                                                              8
         Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 9 of 12




Production, see Dkt. #19, papers filed over five months after the case was removed. Accordingly,

subject-matter jurisdiction is not proper based on KXAN-TV Defendants’ other papers argument.

                    2. Jurisdiction under the look-through doctrine

        Although there is no federal question “on the face of the plaintiff’s properly pleaded

complaint,” some courts have found federal question jurisdiction in FAA suits based on the look-

through approach. Vaden v. Discovery Bank, 556 U.S 49, 62 (2009) (holding the look-through

approach applied to section 4 of the FAA). Section 4 of the FAA provides that a district court may

compel arbitration if, “save for such [arbitration] agreement, [it] would have jurisdiction under

title 28, in a civil action . . . arising out of the controversy between the parties.” 9 U.S.C. § 4

(emphasis added). Largely based on the statute’s text, the Supreme Court in Vaden held that “a

court may ‘look through’ a [section] 4 petition to determine whether it is predicated on an action

that ‘arises under’ federal law.” Vaden, 556 U.S. at 62. Therefore, in determining whether

jurisdiction exists under section 4, “the district court should assume the absence of the arbitration

agreement and determine whether it ‘would have jurisdiction under title 28’ without it.” Id.

(quoting 9 U.S.C. § 4). As the Court restated, “a party seeking to compel arbitration may gain a

federal court’s assistance only if, ‘save for’ the agreement, the entire, actual ‘controversy between

the parties,’ as they have framed it, could be litigated in federal court.” Id. at 66.

        Notably, the Supreme Court’s holding is limited to motions to compel arbitration under

section 4, and neither the Supreme Court nor the Fifth Circuit have spoken on whether the

jurisdictional look-through approach applies to sections 9 through 11, which address conforming,

vacating, or modifying an award. Furthermore, the circuit courts that have weighed in on this

question are split. See McCormick v. Am. Online, Inc., 909 F.3d 677 (4th Cir. 2018) (holding the

jurisdictional look-through approach applies to sections 10 and 11); Ortiz-Espinosa v. BBVA Sec.



                                                     9
          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 10 of 12




of P.R., Inc., 852 F.3d 36, 42-47 (1st Cir. 2017) (holding the look-through approach applies to

sections 9, 10, and 11); Goldman v. Citigroup Glob. Mkts. Inc., 834 F.3d 242, 255 (3d Cir. 2016)

(“a district court may not look through a [section] 10 motion to vacate to the underlying subject

matter of the arbitration in order to establish federal question jurisdiction”); Dorscher v. Sea Port

Grp. Sec., 832 F.3d 388 (2nd Cir. 2016) (holding the look-through approach applies to section 10

petitions); Magruder v. Fid. Brokerage Servs. LLC, 818 F.3d 285, 288 (7th Cir. 2016)

(distinguishing Vaden and noting that “[n]either [section] 9 nor [section] 10 has any language

comparable to that on which the Supreme Court relied in Vaden”).11

         The Fifth Circuit has not addressed whether the look-through approach applies outside the

context of compelling arbitration under section 4.12 The undersigned recognizes that section 10 of

the FAA does not contain the critical “save for such agreement” language that was central to the

Supreme Court’s holding in Vaden. Section 10 states only that “the United States court in and for

the district wherein the award was made may make an order vacating the award upon the

application of any party to the arbitration….” 9 U.S.C. § 10. Thus, “while [section] 4 calls for a

court to consider whether it would have jurisdiction over the ‘subject matter of a suit arising out

of the controversy between the parties,’ [section] 10 makes no such demands.” Goldman, 834 F.3d

242.

         While proponents of extending the look-through approach contend it would be inequitable

to treat post-arbitration motions (section 9 through 11 motions to vacate, confirm, or modify) and


    11
        The district courts within the Fifth Circuit are likewise split. See Badgerow v. Walter, No. CV 19-10353, 2019
WL 2611127 (E.D. La. June 26, 2019) (holding the “[c]ourt will err on the side of assuming that the Fifth Circuit
would apply the same jurisdictional standard to a motion to vacate an arbitration award that would apply to a motion
to compel arbitration”); Healthspring Life & Health Ins. Co., Inc. v. Texas Health Mgmt. LLC, No. 4:18-CV-242,
2018 WL 3105655, at *5 (E.D. Tex. June 25, 2018) (holding the look-through approach does not apply outside section
4).
     12
        KXAN-TV Defendants’ argument for applying the look-through approach focuses more on the scenario that if
the look-through approach applies, Plaintiff’s claim has federal question jurisdiction, not on whether the look-through
approach should apply to sections 9 or 10 in the first place.

                                                            10
        Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 11 of 12




pre-arbitration motions (section 4 motions to compel) differently, this court is persuaded by the

rationale of the Seventh Circuit in Minor. In analyzing the differences in language and effect of

section 4 and section 10 of the FAA, the Minor court explained:

       The primary purpose of the [FAA] was “to reverse the centuries of judicial hostility
       to arbitration agreements, by plac[ing] arbitration agreements upon the same
       footing as other contracts.” Shearson/American Express, Inc. v. McMahon, 482
       U.S. 220, 225–26 (1987) (quoting Scherk v. Alberto–Culver Co., 417 U.S. 506, 510
       (1974)). The central federal interest was enforcement of agreements to arbitrate,
       not review of arbitration decisions. Thus it would be reasonable for Congress to
       give federal courts the responsibility of ensuring arbitration agreements are upheld
       in cases where the courts would otherwise have jurisdiction. However, once the
       arbitration agreement is enforced, there exists no compelling need for the federal
       courts to be involved, unless a federal question is actually at issue or diversity is
       established. The central goal of the FAA will already have been addressed, and
       well-established rules of federal jurisdiction, including the well-pleaded complaint
       rule, should govern.

Minor v. Prudential Sec., Inc., 94 F.3d 1103, 1107 (7th Cir. 1996).

       Because the Fifth Circuit has not applied the look-through approach outside the context of

section 4 and “federal courts are courts of limited jurisdiction, possessing only that power

authorized by Constitution and statute,” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377 (1994), this court finds that the look-through approach does not apply to section 10 of the

FAA. Thus, in determining federal question jurisdiction, the undersigned will look only to

Plaintiff’s well-pleaded complaint. As explained above, there is no suitable federal question

presented on the face of Plaintiff’s Complaint. Accordingly, the court lacks subject-matter

jurisdiction and the undersigned recommends this case be remanded to the state court from which

it was removed.

       The undersigned RECOMMENDS that the District Court NOT REACH the parties’

respective motions but instead REMAND the case to the 345th Judicial District Court of Travis

County for lack of subject matter jurisdiction.



                                                  11
          Case 1:19-cv-00350-DAE Document 34 Filed 10/25/19 Page 12 of 12




   III.      OBJECTIONS

          The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

          A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the

Report shall bar that party from de novo review by the District Court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

District Court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53 (1985);

Douglass v. United Services Automobile Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




                                                  _______________________________
           SIGNED October 25, 2019
                                                  MARK LANE
                                                  UNITED STATES MAGISTRATE JUDGE




                                                   12
